Citation Nr: 0415758	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the veteran's original claims folder 
could not be located and that the present claims folder has 
been rebuilt.  

The veteran testified at a videoconference hearing which was 
held in January 2004 before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Missing claims folder

As noted in the Introduction, the present claims folder has 
been rebuilt.  There is no indication in the record as to 
what efforts were made to locate the veteran's original 
claims folder.  

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi , 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued in regards to 
the service connection claim on appeal.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



VA examination 

The veteran seeks entitlement to service connection for a low 
back disability.  He acknowledges that a low back disability 
pre-existed service, but contends that it was aggravated due 
to heavy lifting in service.  

There is medical opinion evidence of record.  In a September 
2001 statement, Dr. J.K. opined that the heavy labor type 
activities (i.e., working dry docks) the veteran engaged in 
during service would have directly affected his lower back 
condition, accelerating and causing more diffuse damage 
throughout the years.  In a June 2002 statement, Dr. H.L. 
reported that the veteran's military service was consistent 
with causing severe lumbar osteoarthritis with resulting 
lumbar stenosis.  These opinions, however, are somewhat 
conclusory and do not serve to fully explain the relationship 
between the veteran's service over three decades ago and his 
current back disability.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The record 
does not show that the veteran has been afforded a VA 
examination in conjunction with his service connection claim.  

Accordingly, this case is REMANDED to the VBA for the 
following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.

2.  VBA should make an appropriate 
attempt to locate the veteran's original 
claims folder.  If the original claims 
folder cannot be located, this should be 
noted in the current claims folder.  In 
addition, VBA should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disability since service.  After securing 
any necessary authorizations, VBA should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the rebuilt 
claims folder.  

3.  VBA should schedule the veteran for a 
VA examination to determine the etiology 
of any low back disability.  All 
indicated tests, studies and X-rays 
should be performed.  Based on a review 
of the claim's folder, the examiner is 
asked to provide an opinion as to the 
following questions:

a.  Does the veteran currently suffer 
from a disease process of the back?  If 
so, please provide the specific diagnoses 
of the disorders found.

b.  State whether it is medically more 
likely then not that any currently 
diagnosed back disorders existed prior to 
service.

c.  If a back disorder is found to have 
existed prior to service, state whether 
it is medically more likely then not that 
the back disorder was aggravated by the 
veteran's military service (i.e., its 
severity increased beyond its natural 
progression while in military service) 
and

d.  If any of the veteran's current back 
disorders are not found to have pre-
existed military service, state whether 
it is as least as likely than not that it 
is attributable to the veteran's military 
service. 

A complete rationale for all opinions 
should be provided.  If it is impossible 
to render an informed opinion as top any 
of the questions, this should be so 
stated.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for a low back disability.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter remanded by the Board.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




